Case 21-12609-AJC   Doc 23-5   Filed 06/24/21   Page 1 of 2




                                         EXHIBIT “E”

                    SEQUOR LAW, P.A.
                Case 21-12609-AJC              Doc 23-5        Filed 06/24/21        Page 2 of 2




March 30, 2021

Key Bank
Attn: Lisa Bertalan

By e-mail only: (lisa_bertalan@keybank.com)

        Re:      Liquidation of Performance Insurance Company and Account(s) of
                 Goldenstar Holdings Company SP

Dear Ms. Bertalan:

This office represents Kenneth Krys and Neil Dempsey, the Joint Voluntary Liquidators (the
“JVLs”) of Performance Insurance Company SPC (“Performance Insurance”). I write in
reference to the account(s) of one of Performance Insurance’s segregated portfolios, Goldenstar
Holdings Company SP (“Goldenstar”), including the account referenced above.

By letter dated March 23, 2021, the JVLs informed you of Performance Insurance’s liquidation,
and that they have assumed control of Performance Insurance and its affairs by resolution of its
shareholders. Accordingly, the JVLs control the accounts held by Goldenstar at Key Bank,
including account no.           1886. The March 23, 2021 letter by the JVLs is enclosed as
Exhibit 1 for your reference.

On March 19, 2021, the JVLs filed for recognition of Performance Insurance’s liquidation under
Chapter 15 of the United States Bankruptcy Code. The Petition for Recognition and
accompanying papers are enclosed as Exhibit 2.

Accordingly, the JVLs do not authorize any action in connection with Goldenstar’s
accounts without their prior written consent. Please be advised that the JVLs reserve all
rights under all applicable laws, including under the United States Bankruptcy Code and
Cayman law.

Please feel free to contact me directly at ggrossman@sequorlaw.com or at (305) 372-8282 if you
have any questions.

Sincerely,




Gregory S. Grossman

Enc.



 Sequor Law, P.A., 1111 Brickell Avenue, Suite 1250, Miami, Florida 33131, Phone: 305.372.8282 Web: www.sequorlaw.com
